Citation Nr: 1030690	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sinusitis, including as 
secondary to service-connected chronic bilateral serous otitis 
media with bilateral cholesteatomas and bilateral 
tympanomastoidectomies.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran served on active military duty from June 1970 to 
September 1986.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
in pertinent part denying service connection for sinusitis.  The 
Board remanded the claim in January 2010, and it now returns for 
further review.

The issues of appeal of a claim for an earlier effective 
date for vertigo and the Veteran's alleged non-receipt of 
a Statement of the Case (SOC) addressing that claim, as 
asserted in a documented telephone call in March 2010, 
have been raised by the record, but have not been 
addressed or adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon VA examination in April 2010 for compensation purposes, the 
examiner noted that he had reviewed VA treatment records as 
contained within the VA computerized patient record system (CPRS) 
reflecting sinus surgery in April 2002 and no recent sinus 
infections in the "past couple of years."  A review of the 
claims file reveals that those VA treatment records within the 
CPRS have not been associated with the claims file.  The record 
is thus incomplete.  VBA Letter 20-99-60 (August 30, 1999) 
directs that service medical records and VA medical records be 
obtained in all cases.  In McCormick v. Gober, 14 Vet. App. 39 
(2000), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VBA Letter 20-99-60 was a binding and substantive rule.  
Thus, those records must be obtained and placed in the claims 
file, and the RO must then readjudicate the claim.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records 
not yet associated with the claims file, 
including records contained within CPRS, and 
associate them with the claims file.  

2. Thereafter, the RO/AMC should readjudicate 
the remanded claim de novo. If the benefit 
sought is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

